Citation Nr: 0701662	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for acromioclavicular 
arthritis of the right shoulder secondary to a fracture of 
the distal end of the clavicle, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947 and October 1947 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

In October 2006, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

A motion to advance this case on the docket was granted by 
the Board in December 2006.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


REMAND

At the Travel Board hearing, the veteran alleged that his 
right shoulder disability had increased in severity since his 
most recent VA examination in April 2003.  He testified that 
he was advised last year that the pain radiating from his 
shoulder to his hand was due to a pinched nerve.  He also 
indicated that he continued to receive treatment from VA.  
The most recent medical evidence presently associated with 
the claims folder consists of VA outpatient treatment records 
dated through April 2003.  

In light of the foregoing, the Board finds that the 
procurement of updated VA treatment records and a new 
examination would be probative in ascertaining the current 
level of severity of the veteran's service-connected right 
shoulder disability.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Lastly, the Board notes that the veteran has not been 
provided with the notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as he was not advised to submit any 
pertinent evidence in his possession.  Therefore, while this 
case is in remand status, the RO or Appeals Management Center 
(AMC) should ensure that all notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  In 
particular, the RO or the AMC should 
request the veteran to provide any 
outstanding medical records pertaining to 
treatment of his right shoulder since 
February 2002 or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
pertinent treatment records from the 
Viera VA outpatient clinic/Brevard 
facility for the period since April 2003.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should request him and 
his representative to submit the 
outstanding evidence.

4.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

All symptomatology due to the service-
connected disability should be described.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

5.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


